—Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Franklin County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Respondent has conceded that petitioner is entitled to the relief he seeks in his petition and has reversed the determination and expunged the matter from petitioner’s records. Under these circumstances, the controversy has been brought to an end, both administratively and judicially. Petitioner is therefore no longer aggrieved and respondent’s motion to dismiss the matter as moot should be granted (see, Matter of Gonzalez v Jones, 115 AD2d 849).
Mahoney, P. J., Weiss, Mikoll, Yesawich Jr. and Harvey, JJ., concur. Adjudged that the proceeding is dismissed, as moot, without costs.